UNITED STATES DISTRICT COURT
SOUTHERN I)ISTRICT OF OHIO

WESTERN DIVISION
MICHAEL SHOEMAKER, : Case No. l:lS-cv-678
Plaintiff, Judge Tirnothy S. Black
vs. c
AETNA LIFE INSURANCE
COMPANY,

Defendant.

 

CONDITIONAL ORDER OF DISMISSAL

 

The Court having been advised by the parties that this civil action has been settled;

lt is ORDERED that this action is hereby DISMISSED With prejudice, provided
that any of the parties may, upon good cause shown within 30 days, move to reopen the
action if settlement is not consummated Also, if desired, the parties may timely move to
substitute a judgment entry contemplated by the settlement agreement

The Court expressly and explicitly retains jurisdiction to enforce the settlement
agreement of the parties

IT IS SO ORDERED.

Date: die /l 8 WK
1 l l Timothy . cl<

United States District Judge

 

